Title: From Thomas Jefferson to Thomas Munroe, 6 April 1807
From: Jefferson, Thomas
To: Munroe, Thomas


                        
                            Apr. 6. 1807.
                        
                        Th: Jefferson presents his compliments to mr Munro and informs him that mr Latrobe’s salary from the date
                            of his removal to this place is to be 2000. D. that is to say to be increased 300. D. which last sum of 300. D. being
                            stated as necessary to his removal, mr Munroe is hereby authorised to advance to him at this time on account.
                    